Citation Nr: 1215337	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  06-22 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension as secondary to the service connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel







INTRODUCTION

The Veteran had active duty service from May 1966 to March 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for hypertension.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, including VA treatment records.

The Board remanded the instant matter in July 2008 and denied the claim on its merits in a March 2009 decision.

The Veteran subsequently appealed this March 2009 Board decision to the Court of Appeals for Veterans Claims (CVAC).  A December 2009 Order and Joint Motion for Remand vacated this March 2009 Board decision and remanded the instant claim to the Board for additional adjudication.

The Board again remanded the instant matter in November 2010.  In its November 2010 decision, the Board also granted the Veteran's claim for service connection for coronary artery disease.  This claim is therefore no longer before the Board for its consideration.


FINDING OF FACT

The evidence of record does not establish that the Veteran's service connected diabetes mellitus caused or aggravated his hypertension.



CONCLUSION OF LAW

The criteria for the establishment of service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011), 3.310 (2006, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The CVAV has also held that the VCAA notice requirements of 38 U.S.C.A.           § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for hypertension on a secondary basis in a March 2005 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  A March 2006 letter provided notice regarding the remaining elements of proper Dingess notice, after the initial adjudication of the Veteran's claim.  The timing deficiency with regard to this notice was cured by the readjudication of the claim in a January 2007 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, portions of his service personnel records, various private treatment records, Social Security Administration (SSA) records and VA treatment records have been obtained.  The Veteran has been afforded a VA examination and sufficient medical opinions have been obtained.  

The Board's July 2008 remand instructed the AOJ to obtain the Veteran's SSA records.  Such records are contained in the claims file.  The December 2009 CVAC Order and Joint Motion for Remand instructed that the Board must consider the April 2007 opinion from Dr. J. T. when rendering its decision; this April 2007 opinion is considered below.  A November 2010 Board remand instructed the AOJ to obtain the Veteran's updated VA treatment records and that the Veteran be asked to complete the appropriate authorization forms to allow any outstaying pertinent records to be obtained.  Updated VA treatment records are contained in the claims file and the Veteran returned completed authorization forms in December 2010.  Although a letter requesting that the Veteran provide the information regarding his providers is not contained in the claims file, the Veteran provided the requested information in December 2010.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as cardiovascular renal disease are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection is provided for a disability, which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  The CVAC has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service connected disability and that compensation can be paid for any additional impairment resulting from the service connected disorder.   Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, and the new regulation require that the aggravation be supported by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,744 -52,747 (Sept. 7, 2006) (codified at 38 C.F.R.     § 3.310(a)).  In this case, the Veteran applied for service connection prior to the effective date of the amendment.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension

The Veteran contends that his diabetes mellitus caused or aggravated his hypertension.

A January 1966 service entrance examination was negative for any relevant abnormalities and the Veteran's blood pressure was measured to be 118/72.  The Veteran denied high blood pressure in an accompanying Report of Medical History (RMH).  A December 1969 service discharge examination was also negative for any relevant abnormalities and the Veteran's blood pressure was measured to be 136/78.  The Veteran again denied high pressure in an accompanying RMH.

A July 1996 private treatment note indicated that the Veteran's past medical history was significant for hypertension and that he was presenting to this primary care physician for the first time.  Blood pressure was measured to be 148/90 and an initial impression of hypertension was made.  A second July 1996 private treatment note measured his blood pressure to be 162/88.

The Veteran's blood pressure was measured to be 142/90 in March 1998, 139/90 in June 1998 and 150/90 in September 1998.  Hypertension was assessed in the March 1998 private treatment note.

A June 1998 private treatment summary indicated that endocrine testing was negative for diabetes mellitus.

An October 1998 private industrial medicine examination noted that the Veteran had been diagnosed with high blood pressure in 1987 and that this disability was controlled with medication.  Impressions included hypertension.

A May 1999 private internal medicine examination indicated that the Veteran had a history of hypertension but that he did not have a history of diabetes.  He was noted to have suffered an acute myocardial infarction in June 1998.  

A December 2000 private treatment note indicated that the Veteran's blood pressure was measured to be 152/88.

A March 2003 private treatment note indicated that the Veteran had been found to have elevated blood glucose on routine blood work.  An assessment of diabetes type II was made.

A September 2004 opinion from Dr. A. P. indicated that he had been the Veteran's private primary care physician since 1996 and that he had been treated for hypertension, diabetes mellitus and heart disease.  The provider opined that "both" of these medical conditions contributed to the development of the Veteran's heart disease.

In a July 2005 statement, the Veteran wrote that his hypertension was related to his diabetes mellitus.

A July 2005 opinion from Dr. J. T., the Veteran's private cardiologist, indicated that the Veteran had been a patient since 1998.  The provider noted that the Veteran had a variety of significant medical problems including hypertension and that he was clinically stable.  The Veteran's diabetes mellitus "continuously pose[d]" a high risk for his coronary artery disease and "renal complications with worsening of his hypertension."

A December 2005 VA examination reflected the Veteran's reports of being diagnosed with hypertension in 1996 following a routine annual blood pressure check.  Current symptoms included occasional facial flushing and a warm feeling with some lightheadedness.  His hypertension had been fairly well controlled with prescription medication.  Blood pressure was measured to be 146/82, 139/81 and 133/80.  Following this examination and a review of the Veteran's claims file, a diagnosis of essential hypertension was made.  The examiner opined that this hypertension preceded the development of diabetes by several years, was fairly well controlled and that there was no evidence that this condition was aggravated by the diabetes.  It was therefore not at least as likely as not that the Veteran's hypertension was due to his diabetes mellitus.

In a May 2006 substantive appeal, the Veteran again clarified that his instant claim for service connection was on a secondary basis only.

A January 2007 VA records examiner noted that the Veteran's hypertension had been diagnosed in 1996 as per his private physician, Dr. A. P., and that it was diagnosed well before his diabetes mellitus.  The most recent laboratory results were negative for nephropathy and there was no other evidence of nephropathy or frank nephropathy.  In addition, there was no clinical evidence to support the contention that his diabetes mellitus had aggravated his hypertension.  His blood pressure was currently considered to be satisfactorily treated with a single blood pressure medication at a relatively very low dose and many nondiabetic patients with hypertension require more than one such medication at moderate to high doses to control their hypertension.  There was no evidence that he required increasing/excessive amounts of blood pressure medication to control his hypertension since the diagnosis of diabetes mellitus.  His hypertension was clearly a pre-existing condition and there was no evidence of nephropathy and his blood pressure continued to be treated with a single agent at a low dose.  No significant changes in therapy had been required over the years to date.  This opinion was based upon a review of the Veteran's claims file and medical records, including his private cardiology and general medicine treatment records.

A March 2007 VA treatment note indicated that the Veteran's blood pressure was 128/84 and that it was well-controlled on his current treatment regimen.

An April 2007 opinion from Dr. J. T., the Veteran's private cardiologist, indicated that his current medical problems included hypertension.  The provider noted that the Veteran's hypertension was a risk factor in the development of coronary artery disease but did not provide an etiological opinion with regard to the claimed hypertension.

The Veteran's blood pressure was measured to be 160/94 in October 2007, 138/80 in December 2008, 122/74 in July 2009, 138/80 in January 2010.

A July 2010 VA treatment note indicated that the Veteran's blood pressure was measured to be 150/80.  The provider noted that additional medication may be prescribed should his blood pressure remain 140/90 or higher.

The Veteran's blood pressure was measured to be 120/84 in January 2011.  There was no indication that additional medication had been prescribed for his hypertension.

An undated medical treatise excerpt detailed the complications of diabetes mellitus and indicated that the risk of macrovascular complications fell if hypertension was aggressively treated.  No direct correlation existed between hyperglycemia and macrovascular disease although hypertension was twice as common in patients with diabetes mellitus.

The Veteran has a current disability as he has been diagnosed with hypertension and his systolic pressure has been measured to be more than 140.  See VBA Training Letter (TL) 00-07 (July 17, 2000).  In order for this current disability to be recognized as service connected, there must be a link between this condition and the Veteran's service connected diabetes mellitus.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Shedden and Hickson, supra.  Direct service connection has not been alleged and the Veteran indicated on several occasions that he was seeking secondary service connection only.

No opinion suggesting such a nexus has been submitted.  A December 2005 VA examiner opined that it was less likely as not that the Veteran's hypertension was due to his diabetes mellitus.  A January 2007 VA examiner concurred with this opinion and noted that there was no clinical evidence that the Veteran's diabetes mellitus had aggravated his hypertension.  These opinions were based upon a review of the Veteran's claims file and contained a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  These opinions are being afforded great probative weight.

In contrast, the July 2005 opinion from Dr. J. T. noted that the Veteran's diabetes mellitus posed a high risk for renal complications with a worsening of his hypertension but also noted that he was clinically stable, suggesting that his diabetes mellitus had not worsened his hypertension but that it may do so in the future.  Such an opinion is speculative and is not stated to the degree of certainty required to support a claim of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  This opinion is therefore being afforded little, if any, probative weight.  A September 2004 opinion from Dr. A. P. suggested that the Veteran's heart disease had been caused by, at least in part, his hypertension; no opinion regarding the etiology of his hypertension was provided.  No other competent medical opinion suggesting a nexus between the Veteran's service connected diabetes mellitus and hypertension has been submitted.

In a May 2006 substantive appeal, the Veteran generally alleges that the December 2005 VA examiner, who was a nurse, did not have the professional expertise to render an etiological opinion regarding his claimed hypertension and did not review private opinions suggesting a nexus between his diabetes mellitus and hypertension.  He also alleged that the supervising physician was not qualified to co-sign this opinion as he had been recently demoted by VA, was trained in an unrelated specialty and did not review his claims file prior to signing the opinion.  The CVAC has held that medical examinations may be conducted by licensed healthcare professionals competent to provide diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 568-569 (2007) (a nurse, nurse practitioner, or other non-physician VA health care provider may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient).  There is no indication that the December 2005 VA examiner, by merely being a nurse, is not competent to render an etiological opinion regarding the Veteran's hypertension.  There is also no indication that the co-signing physician, by merely having a specialty of psychiatry or being allegedly "demoted" into a new position by VA, would be incompetent to render an etiological opinion.  Moreover, it does not appear that this opinion was co-signed by another examiner, as the text in the examination report stated that "this exam ha[d] been reviewed and approved by the examining provider," i.e., the examining nurse.  VA regulations do not require examination reports to be co-signed by a physician if drafted by a mid-level Veterans Health Administration clinician such as a physician's assistant or nurse practitioner.  See VA's Adjudication Procedure Manual, M21-IMR, Part III, Subpart iv, Chapter 3, Section D.18.aa.

The December 2005 VA examiner noted a review of the Veteran's claims file in the examination report and cited to various treatment records during the text of the opinion, further suggesting that a review of the claims file took place.  Although the Veteran has alleged that this opinion was insufficient because the examiner failed to review private opinions establishing a nexus between his service connected diabetes mellitus and hypertension, a review of the record suggests that there were no such opinions in the claims file at the time of the December 2005 examination.  As discussed above, a September 2004 opinion from Dr. A. P. opined that the Veteran's hypertension contributed to the development of his heart disease but did not offer an etiological opinion regarding hypertension.  A July 2005 opinion from Dr. J. T. noted that his diabetes mellitus posed a high risk for the worsening of his hypertension but found him to be clinically stable.  The Veteran's contention that the December 2005 VA examination was inadequate is without merit.

The medical treatise excerpt submitted by the Veteran detailed the various complications of diabetes mellitus and does indicate that hypertension was more prevalent in individuals diagnosed with diabetes mellitus.  The Board therefore finds that this article lacks probative weight because it does not specifically address the Veteran, to include his medical history documented in the claims file.  In a long line of cases, the CVAC has consistently held that medical treatise evidence that is generic and inconclusive as to the specific facts in a case was insufficient to establish a causal link.  See, e.g., Mattern v. West, 12 Vet. App. 222 (1999).

The Veteran is not competent to opine as to the etiology of his current hypertension as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current hypertension and service connected diabetes mellitus, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This particularly so, where as in the instant claim, the Veteran's hypertension pre-existed his diabetes mellitus.  See also Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay testimony that one condition was caused by a service connected condition was insufficient).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his current hypertension and service connected diabetes mellitus are not probative as to this question.  

As the evidence is against finding a nexus between hypertension and his service connected diabetes mellitus, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for hypertension as secondary to the service connected diabetes mellitus is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


